Citation Nr: 0518195	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  96-13 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for residuals of a concussion.

2.  Entitlement to an initial compensable disability 
evaluation for otitis media of the right ear.

3.  Entitlement to a compensable disability evaluation based 
on multiple noncompensable service-connected disabilities.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in April 1995.  That decision granted service 
connection for residuals of concussion and right ear otitis 
media and assigned noncompensable ratings for those 
disabilities, denied service connection for a psychiatric 
disorder, and denied entitlement to a compensable rating for 
multiple noncompensable disabilities.  In rating decisions 
not on appeal, the RO denied service connection for tinnitus, 
bilateral hearing loss, and vertigo.  


FINDINGS OF FACT

1.  The veteran's residuals of concussion include purely 
subjective complaints such as headaches, without any 
neurological component.

2.  The veteran has Level "I" hearing in both ears.  

3.  In light of the assignment of a 10 percent rating for 
residuals of concussion, there is no longer a basis for the 
assignment of a 10 percent evaluation for the service-
connected disabilities under 38 C.F.R. § 3.324.  

4.  A psychiatric disorder did not have its onset during 
active service or result from disease or injury in service.



CONCLUSIONS OF LAW

1.  A 10 percent rating, and no more, for residuals of 
concussion is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2004).

2.  An initial compensable rating for right ear otitis media 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6201 (2004).

3.  Because of the award of a 10 percent rating for residuals 
of concussion, entitlement to a 10 percent evaluation based 
on two or more noncompensable service-connected disabilities 
must be denied as a matter of law.  38 C.F.R. § 3.324 (2004).

4.  The veteran is not entitled to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran dated in September 2003.  The veteran 
was told what was required to successfully establish service 
connection and increased ratings and of his and VA's 
respective responsibilities in terms of obtaining information 
and evidence.  He was also asked to submit pertinent 
information and/or evidence to the RO as soon as possible.  
This letter was not mailed prior to the initial rating 
decision.  

Although the section 5103(a) notice provided to the veteran 
was deficient as to its timing, that error was 
nonprejudicial.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
In this regard, the appellant did not provide any additional 
evidence in response to the letter that was not fully 
considered by the RO in the supplemental statement of the 
case (SSOC) issued in April 2004.  There is simply no 
indication that disposition of his claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
veteran responded to the SSOC in May 2004, indicating that he 
had no additional evidence to submit.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records has been obtained and associated with the 
claims file.  Service medical records are in the record.  The 
veteran has not responded to requests from the RO with 
information about additional relevant sources of evidence.  
There is no indication of any relevant records that the RO 
has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

VA audiological and psychiatric examinations were conducted 
in August 1996.  Mental health evaluations were also 
conducted in February 1997 and March 2004.  Additional 
audiological, neurological, and ear examinations were 
conducted in December 2003.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  

II.  Increased rating claims

A.  General Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. 
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2004).  This is distinguishable from a claim 
for increase, in which the present level of the disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Board notes that these matters arose from 
initial awards of service connection for otitis media of the 
right ear and residuals of concussion, based on the claims 
filed in March 1995.  

B.  Initial compensable rating for residuals of concussion

The veteran reports that his residuals of concussion include 
headaches.  VA treatment records dated from 1995 show 
intermittent complaints of headaches without any neurological 
component.  In August 1996, the veteran underwent a VA 
neurological examination.  No objective neurological 
residuals were found.  He did report intermittent headaches.  
The diagnosis was history of mild concussion in service with 
no apparent objective neurological residuals and now 
intermittent headaches apparently not requiring significant 
medical follow-up.  

In December 2003, the veteran underwent an additional VA 
neurological examination.  He reported headaches now 
occurring once to twice a week, generalized in nature.  The 
diagnosis was status post concussion of the head with 
occasional headaches.  X-rays of the skull and CT scan were 
normal.  

The veteran claims that the severity of his service-connected 
residuals of concussion warrant a higher disability rating.  
His condition is evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.123, Diagnostic Code 8045 as 
noncompensable.  Diagnostic Code 8045 provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2004).

Based on the pertinent diagnostic criteria set forth at 
Diagnostic Code 8045, the Board finds that a 10 percent 
rating and no more is appropriate under Diagnostic Code 9304.  
The Board notes that both VA examinations contain diagnoses 
which identify headaches as a residual of the concussion.  
However, an evaluation in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 is not 
warranted, as there is an absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. §§ 
4.124a, Diagnostic Code 8045 (2004).  

C.  Initial compensable rating for right ear otitis media

The veteran's right ear hearing loss is evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.85, 
Diagnostic Code (Code) 6201 as noncompensable effective from 
March 29, 1995.  That code provides that chronic 
nonsuppurative otitis media be rated as hearing loss under 
Diagnostic Code 6100.  In evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  When hearing loss is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service connected ear will be assigned a 
Roman numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 (2004).  

The regulations evaluating the veteran's hearing loss were 
changed during the pendency of this appeal.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

A review of both the old and new criteria regarding the 
evaluation of hearing impairment (as opposed to exceptional 
patterns of hearing impairment) at 38 C.F.R. § 4.85, Tables 
VI and VII, reveals that no substantive changes were made 
between the old and new diagnostic criteria.  That is, the 
retroactive effects of these criteria are irrelevant.  
Substantive changes were made when comparing the old 
38 C.F.R. § 4.85(c) and the new criteria at 38 C.F.R. § 4.86, 
in connection with the criteria at Table VIa for exceptional 
patterns of hearing impairment.  However, these criteria are 
not applicable to the current case and have no bearing on its 
adjudication.  As a Chief of an VA Audiology Clinic has not 
certified that use of the criteria under Table VI and VII 
would be inappropriate, and no audiometric examination has 
shown puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or that the puretone 
thresholds are 30 or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz; the criteria at 38 C.F.R. § 4.85(c), 
4.86, and Table VIa are not for application.  

The veteran filed a claim of entitlement to service 
connection for a chronic ear infection in March 1995.  
Service connection for otitis media, right ear, was granted 
based on a history of ear infections in service.  In that 
April 1995 rating decision, a zero percent rating was 
assigned based on absence of hearing loss as reflected in 
service records.  

Upon VA audiology examination in August 1996, pure tone 
thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:  
Right ear: xx 20, 20, 15, 10; 
Left ear: xx 15, 15, 10, 10.

The puretone average in the right ear was 16.  The puretone 
average in the left ear was 13.  The Maryland CNC speech 
recognition score was 100 percent bilaterally.  The 
audiological assessment was hearing within normal limits with 
excellent speech recognition.  Upon examination of the right 
ear, the veteran denied drainage from either ear, but felt 
his right ear overall was worse than the left.  There was no 
current ear disease.  Weber testing was unsure, Rhine was 
positive.  Diagnoses included suspected hearing loss, 
subjective tinnitus, and no current ear infection.  

A VA audiological examination was conducted in December 2003, 
at which time the veteran primarily complained of trouble 
with speech comprehension, especially related to tinnitus.  
He noted that he often had to turn his hearing aid devices up 
very loud to understand people and watch television.  Pure 
tone thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:
Right ear: xx 15, 5, 0, 0;
Left ear: xx 10, 10, 0, 5.

The puretone average in the right ear was 5.  The puretone 
average in the left ear was 6.  The Maryland CNC speech 
recognition score was 90 percent in the right ear and 98 
percent in the left ear.  The diagnosis was that hearing was 
within normal limits at 500-4000 Hz.  Middle ear function 
assessment included Type A tympanogram showing ipsilateral 
reflexes present at 500-4000 Hz in both ears.  Occasional 
ringing tinnitus was present bilaterally.  There was no 
reported ear pain on examination.

In December 2003, a VA ear disease examination was conducted.  
The veteran complained of dizziness, for which he reportedly 
takes meclizine.  There is a diagnosis of Meniere disease.  
He complained of tinnitus.  He reported his last otitis 
externa infection was in 1980.  

Examination of the right ear showed no deformity of the 
auricles.  The external canal was clear.  There was no edema, 
no scaling, and no discharge.  Tympanic membranes were clear.  
Mastoids had no discharge and there was no evidence of 
tumors.  There was no disturbance of balance, no upper 
respiratory disease and no complaint of hearing loss.  There 
was no active ear disease present.  There was no evidence of 
infection of the middle or inner ear.  The history of 
dizziness was noted.  There was no staggering gait and no 
vertigo.  Tinnitus was noted bilaterally.  The last episode 
of vertigo was reported to have been in September 2003.  No 
current complaints of ear disease were noted.  The diagnoses 
were tinnitus, bilateral, otitis externa, no evidence of 
recurrence today, Meniere syndrome, currently under treatment 
with meclizine.  As noted, CT scan and X-rays of the skull 
were within normal limits.  

Medical records from the VA Medical Center (VAMC) Dallas and 
Shreveport do not show significant complaints or treatment 
for right ear disease including otitis media.  

The findings from the VA examinations show Level I hearing 
for both ears.  38 C.F.R. § 4.85 Table VI (2004).  Applying 
the findings from these examinations to the Table in the 
Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected right ear 
otitis media at any time thus far.  38 C.F.R. § 4.85 Table 
VII (2004).

The Board notes that the veteran has denied other symptoms of 
right ear otitis media and right ear disease, and that no 
right ear otitis media has been found on relevant VA 
examinations.  Accordingly, there is no basis for the 
assignment of an increased or separate evaluation, based on 
the aforementioned ear symptomatology.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for right ear otitis media 
at any time since the grant of service connection, i.e., 
March 1995.  See Fenderson, 12 Vet. App. 119.  The level of 
hearing that has been demonstrated on objective evaluation is 
not consistent with a compensable schedular evaluation under 
VA regulations.  See Lendenmann, 3 Vet. App. 349.  The Board 
appreciates the veteran's arguments.  However, the Board is 
obligated to apply the facts of record to the governing law.  
In view of the foregoing, based upon the audiometric 
evaluation findings of record, the veteran is not entitled to 
a compensable rating for right ear otitis media.  The 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for right ear otitis media at 
any time since the grant of service connection, and the 
doctrine of reasonable doubt does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

D.  Rating under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating. 38 C.F.R. § 3.324 (2004).  In this case, the veteran 
is service connected for residuals of concussion and right 
ear otitis media.  These disabilities have been evaluated as 
noncompensably disabling until the present Board decision.

In light of the Board's action to assign a 10 percent 
disability evaluation for the service-connected residuals of 
concussion, the veteran may not be awarded a separate 10 
percent disability evaluation for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324.  This claim is 
rendered moot by the award of the 10 percent rating for the 
residuals of concussion.  Thus, the appeal must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


III.  Service connection for a psychiatric disorder 

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b)(2004).

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

The veteran contends that he suffers from a psychiatric 
disorder secondary to exposure to jet fuel fumes and/or a 
concussion in service.  He has detailed his experience of 
falling asleep inside an aired-out jet fuel cell of a plane 
while in the Air Force.  The record includes service medical 
records and VA examination reports, as well as VA treatment 
records dating from 1995.  The service medical records 
reflect that he was treated for fume inhalation.  He also 
suffered a head trauma and lost consciousness in March 1980.

However, a VA psychiatric examination conducted in August 
1996 yielded no evidence of a relationship between the 
currently diagnosed schizoaffective disorder and exposure to 
jet fumes or a concussion in service, according to the 
examining psychiatrist.  The examiner stated that he was 
unable to state that the veteran's schizoaffective disorder 
was related to his history of exposure to jet fuel fumes or 
secondary to concussion.  He said that unless a mental 
disorder followed closely in time after exposure to jet fuel 
fumes or concussion, he did not see how any relationship 
existed.  Additional evaluation was recommended.  
Accordingly, the veteran was thereafter scheduled for further 
VA evaluation, as discussed below. 

An extensive VA neuropsychiatric evaluation conducted in 
February 1997 found no evidence of a current mental problem 
related to the foregoing incidents.  Regarding the issue of a 
possible relationship between the in-service concussion and 
psychiatric disorder, the examiner stated that this was quite 
unlikely because the head injury was mild, the great majority 
of post-concussive syndromes resolve within 3 to 6 months, 
and symptoms reported by those in whom the syndrome does not 
result are neurasthenic and generally involve complaints 
about attention, concentration, and memory.  The examiner 
further concluded that any possible contribution of the acute 
toxic exposure to jet fuel in the Air Force and the 
psychiatric disorder was unlikely, and provided detailed 
rationale for this opinion.    

In March 2004, the veteran underwent an additional VA 
psychiatric evaluation.  The examiner reviewed the veteran's 
reported history and claims folder, and examined the veteran.  
The diagnoses included dysthymic disorder, generalized 
anxiety disorder, panic disorder with agoraphobia, cognitive 
disorder not otherwise specified, and alcohol dependence.  
The veteran reported that he drank alcohol daily and 
described a history of substance abuse.  The examiner noted 
that the veteran's alcohol abuse was significantly affecting 
his functioning, possibly including his memory.  As to the 
likelihood of a relationship between any current mental 
disorder and exposure to jet fumes, he opined the veteran's 
exposure to alcohol and drugs over the years more likely 
contributed to poor memory and attention than did any 
exposure to jet fumes in the military.  

The Board notes that no chronic psychiatric condition was 
diagnosed on the separation from service or at any time in 
service.  Moreover, VA treatment records do not show 
treatment for any psychiatric condition until almost eight 
years following service.  Additionally, uncontroverted VA 
medical opinion evidence has established that the acute 
problems the veteran had in service have resolved and are not 
related to the current psychiatric problems.  

Contrary to the veteran's contention that his current mental 
disorder is related to inhaling jet fuel and/or a concussion 
in active service, the opinions of multiple VA examiners 
consulted to assess the likelihood of that very matter were 
unfavorable.  The evaluations were based on a review of the 
veteran's medical history and current examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no 
medical opinion of record refuting these opinions. 

In fact, the record does not reflect the current mental 
health problems until at least eight years after service.  
There was no evidence of chronic mental disability at service 
separation or for years thereafter.  There is no competent 
evidence of record linking the veteran's current psychiatric 
disorder to any in-service disease or injury.  

Again, the Board appreciates the sincerity of the veteran's 
belief that he currently has mental problems that are related 
to exposure to jet fuel fumes and/or a concussion in service.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
that his claimed condition is etiologically related to 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a psychiatric disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow 



application of the benefit-of-the-doubt rule.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A 10 percent rating, and no more, for residuals of concussion 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial compensable rating for otitis media of the right 
ear is denied.  

The claim for a compensable disability evaluation based on 
multiple noncompensable service-connected disabilities is 
dismissed.  

Service connection for a psychiatric disorder is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


